DETAILED ACTION
Applicant's arguments filed on 11/09/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Daniel Sherr on 11/29/2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 1, 11 and 17 have been replaced with following:
	 (Currently Amended)  A power supply device, comprising:
a voltage conversion portion configured to convert an input voltage to an output voltage by pulse width modulation;
a frequency reduction circuit configured to reduce a frequency of the pulse width modulation from a first frequency to a second frequency in response to detection of an overload during normal operation of the voltage conversion portion; and
a frequency setting circuit configured to set the frequency of the pulse width modulation used when starting up the voltage conversion portion to a third frequency prior to the detection of the overload;
wherein the second frequency is higher than a minimum frequency, and where the minimum frequency is greater than 0 hertz.
11.  (Currently Amended)  A power supply control device configured to control a voltage conversion portion for converting an input voltage to an output voltage by pulse width modulation, comprising:
a frequency reduction circuit configured to reduce a frequency of the pulse width modulation from a first frequency to a second frequency in response to detection of an overload during normal operation of the voltage conversion portion; and
a frequency setting circuit configured to set the frequency of the pulse width modulation used when starting up the voltage conversion portion to a third frequency that is higher than the second frequency but lower than the first frequency prior to the detection of the overload;
wherein the second frequency is higher than a minimum frequency, and where the minimum frequency is greater than 0 hertz.
17.  (Currently Amended)  A power supply control method for controlling a voltage conversion portion for converting an input voltage to an output voltage by pulse width modulation, comprising:
reducing a frequency of the pulse width modulation from a third frequency to a second frequency in response to detection of an overload of the voltage conversion portion during startup of the voltage conversion portion; and
prior to the detection of the overload;
wherein the second frequency is higher than a minimum frequency, and where the minimum frequency is greater than 0 hertz.

Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 and 17; prior art of record fails to disclose either by itself or in combination:  “… setting the frequency of the pulse width modulation used when starting up the voltage conversion portion to the third frequency that is higher than the second frequency but lower than a first frequency prior to the detection of the overload;
wherein the second frequency is higher than a minimum frequency, and where the minimum frequency is greater than 0 hertz.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references cited  do not recite the operation of the different values taken by the frequency when in startup and before the overload condition (See fig. 11 dashed circle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838